Exhibit 10.1


MERIDIAN BIOSCIENCE, INC.

2004 EQUITY COMPENSATION PLAN

AS AMENDED AND RESTATED

THROUGH

JANUARY 19, 2006

--------------------------------------------------------------------------------

Table of Contents

Page

ARTICLE 1 OBJECTIVES 1


ARTICLE 2 DEFINITIONS 1


ARTICLE 3 ADMINISTRATION 4

  3.1 The Committee 4

  3.2 Awards 4

  3.3 Guidelines 4

  3.4 Delegation of Authority 5

  3.5 Decisions Final 5


ARTICLE 4 COMMON SHARES SUBJECT TO PLAN 5

  4.1 Common Shares 5

  4.2 Adjustment Provisions 5

  4.3 Merger, Dissolution or Liquidation 6

  4.4 Change of Control 6


ARTICLE 5 DURATION OF PLAN 6


ARTICLE 6 STOCK OPTIONS 7

  6.1 Grants 7

  6.2 Incentive Options 7

  6.3 Terms of Stock Options 7

  6.4 Award of Non-Qualified Options to Non-Employee Directors 8


ARTICLE 7 STOCK APPRECIATION RIGHTS 9

  7.1 Grants 9

  7.2 Terms 9

  7.3 Exercise 9

  7.4 Payment 9

  7.5 Transferability and Termination 10


ARTICLE 8 RESTRICTED AND UNRESTRICTED STOCK AWARDS 10

  8.1 Grants of Restricted Stock Awards 10

  8.2 Terns and Conditions of Restricted Stock Awards 10

  8.3 Unrestricted Stock Awards 10


ARTICLE 9 PERFORMANCE AWARDS 11

  9.1 Performance Awards 11

  7.5 Terms and Conditions of Performance Awardsn 11


ARTICLE 10 OTHER STOCK UNIT AWARDS 12


ARTICLE 11 TRANSFERABILITY OF AWARDS 13


ARTICLE 12 TERMINATION OF AWARDS 6

  12.1 Termination of Awards 13

  12.2 Acceleration of Vesting and Extension of Exercise Period Upon Termination
14


ARTICLE 13 DEFERRALS 15


ARTICLE 14 TERMINATION OR AMENDMENT OF PLAN 15


ARTICLE 15 GENERAL PROVISIONS 15

  15.1 No Right to Continued Employment or Business Relationship 15

  15.2 No Right to Award 15

  15.3 No Claim/Uniformity 15

  15.4 Acceptance of Award Agreement 15

  15.5 Certificates for Common Shares 16

  15.6 No Offer to Sell Securities 16

  15.7 Other Plans 16

  15.8 Withholding of Taxes 16

  15.9 Reimbursement of Taxes 16

  15.10 Grants to Covered Employees 16

  15.11 Governing Law 17

  15.12 Liability 17

  15.13 Severability 17

  15.4 Shareholder Approval 17

--------------------------------------------------------------------------------


MERIDIAN BIOSCIENCE, INC.


2004 EQUITY COMPENSATION PLAN


ARTICLE 1
OBJECTIVES

        Meridian Bioscience, Inc. established this 2004 Equity Compensation Plan
effective December 7, 2004 (the “Effective Date”). The Plan was Amended and
Restated as of November 9, 2005 to reflect, among other things, changes in the
number of Shares occasioned by the three-for-two split of the Common Shares
which occurred September 2, 2005. The purposes of this Plan are to enable the
Company and its Subsidiaries to compete successfully in retaining and attracting
key employees, directors and advisors of outstanding ability, to stimulate the
efforts of such persons toward the Company’s objectives and to encourage the
identification of their interests with those of the Company’s shareholders.


ARTICLE 2
DEFINITIONS

        For purposes of this Plan, the following terms shall have the following
meanings:

        2.1 “Advisor” means anyone who provides bona fide advisory or
consultation services to the Company other than the offer or sale of securities
in a capital-raising transaction.

        2.2 “Award” means any one or more of the following: (a) Stock Options,
(b) Stock Appreciation Rights, in tandem with Stock Options or free-standing;
(c) Restricted Stock; (d) Performance Awards; and (e) other awards based in
whole or in part by reference to or otherwise based on the Company’s Common
Shares, or other securities of the Company or any Subsidiary.

        2.3 “Award Agreement” means a written agreement setting forth the terms
of an Award.

        2.4 “Award Date” or “Grant Date” means the date designated by the
Committee as the date upon which an Award is granted.

        2.5 “Award Period” or “Term” means the period beginning on an Award Date
and ending on the expiration date of such Award.

        2.6 “Board” means the Board of Directors of the Company.

        2.7 “Code” means the Internal Revenue Code of 1986, as amended, or any
successor legislation.

        2.8 “Committee” means the committee appointed by the Board and
consisting of one or more Directors who qualify as Non-Employee Directors as
defined by Rule 16b-3(b)(3)(i). To the extent that it is desired that
compensation resulting from an Award be excluded from the deduction limitation
of Section 162(m) of the Code, all members of the Committee granting an Award
also shall be “outside directors” within the meaning of Section 162(m).

--------------------------------------------------------------------------------

        2.9 “Covered Employee” means an employee covered by Section 162(m) of
the Code, which as of the effective date of this Plan includes any individual
who, on the last day of the taxable year is the Chief Executive Officer (or
person acting in that capacity) or one of the four highest compensated Officers
(other than the Chief Executive Officer) as determined under rules of the
Securities and Exchange Commission.

        2.10 “Director” means a member of the Board.

        2.11 “Disability” means a “permanent and total disability” within the
meaning of Section 22(e)(3) of the Code.

        2.12 “Eligible Employee” means anyone, other than one who receives
retirement benefits, consulting fees, honorariums, and the like from the
Company, who performs services for the Company or a Subsidiary, including an
Officer or Director of the Company or a Subsidiary, compensated on a regular
basis by the Company or a Subsidiary.

        2.13 “Fair Market Value” means the last closing price for a Common Share
on the NYSE, NASDAQ or any stock exchange or national trading or quotation
system on which such sales of Common Shares are reported. If the Common Shares
are not so traded or reported, Fair Market Value shall be set under procedures
established by the Committee.

        2.14 “Incentive Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code or any successor provision.

        2.15 “Non-Employee Director” means each Director of the Company or its
subsidiaries, now serving as a Director or elected hereafter, who is not also an
employee of the Company or any of its subsidiaries.

        2.16 “Non-Qualified Option” means any Stock Option that is not an
Incentive Option.

        2.17 “Non-Tandem SAR” means a Stock Appreciation Right granted without
reference to a Stock Option.

        2.18 “Officer” means the president, principal financial officer,
principal accounting officer, any vice president in charge of a principal
business unit, division or function (such as sales, administration or finance)
or any other officer who performs a significant policy-making function.

        2.19 “Option Price” or “Exercise Price” means the price per Common Share
at which a Common Share may be purchased upon the exercise of a Stock Option or
an Award.

        2.20 “Other Stock Unit Awards” shall have the meaning set forth in
Section 10.1 hereof.

-2-

--------------------------------------------------------------------------------

        2.21 “Participant” means a person to whom an Award has been made
pursuant to this Plan.

        2.22 “Performance Award” means an Award of a fixed number of Common
Shares or cash conditioned upon meeting performance criteria granted to a
Participant pursuant to Article 9.

        2.23 “Performance Period” means that period established by the Committee
at the time any Performance Award is granted or at any time thereafter during
which any performance goals established by the Committee with respect to such an
Award are to be measured.

        2.24 “Plan” means this 2004 Equity Compensation Plan, as amended from
time to time.

        2.25 “Reference Option” shall have the meaning set forth in Section 7.1
hereof.

        2.26 “Restricted Period” means the period of not less than three years
following the date of grant of any Restricted Stock Award, unless otherwise
provided by the Committee in the related Award Agreement.

        2.27 “Restricted Stock” means Common Shares issued pursuant to a
Restricted Stock Award which are subject to the restrictions set forth in the
related Award Agreement.

        2.28 “Restricted Stock Award” means an Award of a fixed number of Common
Shares to a Participant which is subject to forfeiture provisions and other
conditions set forth in the Award Agreement.

        2.29 “Retirement” means termination of employment or service from the
Company, other than a termination for the reasons specified in Sections 12.1.3
or 12.1.4, and other than by death or Disability by an employee or a Director
who is at least 65 years of age, or 55 years of age with at least ten years of
employment with, or service on the Board of, the Company or a Subsidiary.

        2.30 “Rule 16b-3” mean Securities and Exchange Commission Regulation
Section 240.16b-3 or any corresponding successor regulation.

        2.31 “Stock Appreciation Right” or “SAR” means the right to receive, for
each unit of the SAR, cash and/or Common Shares equal in value to the excess of
the Fair Market Value of one Common Share on the date of exercise of the SAR
over the reference price per Common Share established on the Grant Date of the
SAR.

        2.32 “Stock Option” means the right to purchase Common Shares granted
pursuant to Article 6.

        2.33 “Subsidiary” means any corporation, partnership, joint venture, or
other entity of which the Company owns or controls, directly or indirectly, 25%
or more of the outstanding voting stock, or comparable equity participation and
voting power, or which the Company otherwise controls, by contract or any other
means. However, when the term “Subsidiary” is used in the context of an Award of
an Incentive Option, the applicable percentage shall be 50%. “Control” means the
power to direct or cause the direction of the management and policies of a
corporation or other entity.

-3-

--------------------------------------------------------------------------------

        2.34 “Tandem SAR” means a Stock Appreciation Right granted with
reference to a Stock Option.

        2.35 “Transfer” means alienation, attachment, sale, assignment, pledge,
encumbrance, charge or other disposition; and the terms “Transferred” or
“Transferable” have corresponding meanings.


ARTICLE 3
ADMINISTRATION

        3.1  Committee.  This Plan shall be administered and interpreted by the
Committee.

        3.2 Awards.   The Committee is authorized to grant (i) Stock Options;
(ii) Stock Appreciation Rights, in tandem with Stock Options or free-standing;
(iii) Restricted Stock; (iv) Common Shares conditioned upon meeting performance
criteria; and (v) other awards based in whole or in part by reference to or
otherwise based on the Company’s Common Shares, or other securities of the
Company or any Subsidiaries (collectively, the “Awards”). In particular, the
Committee shall have the authority:

          3.2.1 to select the persons to whom Awards may be granted;


          3.2.2 to determine the types and combinations of Awards to be granted;


          3.2.3 to determine the number of Common Shares or monetary units which
may be subject to each Award;


          3.2.4 to determine the terms and conditions, not inconsistent with the
terms of this Plan, of any Award, including, but not limited to, the term,
price, exercisability, method of exercise, any restriction or limitation on
Transfer, any vesting schedule or acceleration, the application of performance
goals as set forth in Section 9.1.2, or any forfeiture provisions or waiver,
regarding any Award, and the related Common Shares, based on such factors as the
Committee shall determine; and


          3.2.5 to modify or waive any restrictions or limitations contained in,
and grant extensions to the terms of or accelerate the vesting of, any
outstanding Award, as long as such modifications, waivers, extensions or
accelerations are not inconsistent with the terms of this Plan for those Awards
intended to be Incentive Options or meet the conditions of Section 162(m) of the
Code, but no such changes shall impair the rights of any Participant without his
or her consent.


        3.3   Guidelines.   The Committee is authorized to adopt, alter and
repeal administrative rules, guidelines and practices governing this Plan and
perform all acts, including the delegation of its administrative
responsibilities, as it deems advisable; to construe and interpret the terms and
provisions of this Plan and any Award issued under this Plan; and to otherwise
supervise the administration of this Plan. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in this Plan or in any
related Award Agreement in the manner and to the extent it deems necessary to
carry this Plan into effect.

-4-

--------------------------------------------------------------------------------

        3.4   Delegation of Authority.   The Committee may delegate its
authority to Officers of the Company and its administrative duties to Officers
or employees of the Company except with respect to persons who are senior
Officers of the Company as defined by the Committee and except where performance
goals for particular compensation grants are intended to be excluded from the
deduction limitation imposed by Section 162(m) of the Code.

        3.5   Decisions Final.   Any action, decision, interpretation or
determination by or at the direction of the Committee concerning the application
or administration of this Plan shall be final and binding upon all persons and
need not be uniform with respect to its determination of recipients, amount,
timing, form, terms or provisions.


ARTICLE 4
COMMON SHARES SUBJECT TO PLAN

        4.1   Common Shares.   Subject to adjustment as provided in Section 4.2,
the number of Common Shares which may be issued under this Plan shall not exceed
975,000 Common Shares. If any Award granted under this Plan shall expire,
terminate or be canceled for any reason without having been exercised in full,
the number of Common Shares not acquired that are subject to such Award shall
again be available for future grants. The Committee may make such other
determinations regarding the counting of Common Shares issued pursuant to this
Plan as it deems necessary or advisable, provided that such determinations shall
be permitted by law. Common Shares underlying a canceled Stock Option shall be
counted against the maximum number of Common Shares for which Stock Options may
be granted to an Eligible Employee or Advisor. The repricing of Stock Options
shall be strictly prohibited under this Plan.

      4.2   Adjustment Provisions

          4.2.1   If the Company shall at any time after November 9, 2005 change
the number of issued Common Shares, without new consideration to the Company, by
stock dividend, split, combination, recapitalization, reorganization, exchange
of Common Shares, liquidation or other change in corporate structure affecting
the Common Shares, or make a distribution of cash or property which has a
substantial impact on the value of issued Common Shares, the total number of
Common Shares reserved for issuance under the Plan shall be appropriately
adjusted and the number of Common Shares covered by each outstanding Award and
the reference price or Fair Market Value for each outstanding Award shall be
adjusted so that the aggregate consideration payable to the Company and the
value of each such Award shall not be changed.


          4.2.2   The Committee may authorize the issuance, continuation or
assumption of Awards or provide for other equitable adjustments after changes in
the Common Shares resulting from any merger, consolidation, sale of assets,
acquisition of property or stock, recapitalization, reorganization or similar
occurrence in which the Company is the continuing or surviving entity, upon such
terms and conditions as it may deem equitable and appropriate.


-5-

--------------------------------------------------------------------------------

        4.3   Merger, Dissolution or Liquidation.   Upon the dissolution or
liquidation of the Company or any merger, consolidation, exchange or other
transaction in which the Company is not the surviving entity or in which 75% or
more of the outstanding Common Shares of the Company are converted into cash,
other securities or other property, each outstanding Award shall terminate as of
a date fixed by the Committee provided that not less than twenty days written
notice of the date of expiration shall be given to each holder of an Award and
each outstanding Award shall be fully vested and each such holder shall have the
right during such period following notice to exercise the Award as to all or any
part of the Common Shares for which it is exercisable.

        4.4   Change of Control.   If a Participant’s employment or service is
involuntarily terminated without cause (as determined by the Committee in its
sole discretion) during the twenty-four month period following a Change in
Control of the Company, all outstanding Awards shall become immediately
exercisable in full. For purposes of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred if (a) any “person,” as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or William J. Motto and his heirs, lineal
descendants, legatees and legal representatives of any of the foregoing and the
trustee of any bona fide trust of which one or more of the foregoing are the
sole beneficiaries or the grantors thereof, becomes the “beneficial owner,” as
such term is defined in Rule 13d-3 under that Act, directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities; or (b) during any period of one
year (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board and any new
Director whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the Directors then
still in office who were either Directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof.

        Notwithstanding any other provision of this Plan, in the event of a
Change in Control, the Committee may, in its sole discretion, provide that each
Stock Option or SAR shall, upon the occurrence of a Change in Control, be
cancelled in exchange for a cash payment to be made within sixty days of the
Change in Control in an amount equal to the amount by which the price per Common
Share in connection with the Change in Control exceeds the purchase price per
Common Share under the Award Agreement for any Stock Option or SAR multiplied by
the number of Common Shares granted under the Award Agreement for any Stock
Option or SAR.


ARTICLE 5
DURATION OF PLAN

        This Plan shall terminate on the tenth anniversary of the Effective
Date, unless terminated sooner by the Board pursuant to Article 14. The
provisions of the Plan shall remain operative with respect to all outstanding
Awards until their expiration.

-6-

--------------------------------------------------------------------------------


ARTICLE 6
STOCK OPTIONS

        6.1   Grants.   Stock Options may be granted alone or in addition to
other Awards granted under this Plan. Each Stock Option granted shall be
designated as either a Non-Qualified Option or an Incentive Option and in each
case such Stock Option may or may not include Stock Appreciation Rights. One or
more Stock Options and/or Stock Appreciation Rights may be granted to any
Eligible Employee or Advisor, except that no person shall receive during any
12-month period Non-Qualified Stock Options and Stock Appreciation Rights
covering more than 112,500 Common Shares and only Non-Qualified Options may be
granted to Advisors.

        6.2   Incentive Options.   Any Stock Option designated by the Committee
as an Incentive Option will be subject to the general provisions applicable to
all Stock Options granted under the Plan plus the following specific provisions:

          6.2.1   If an Incentive Option is granted to a person who owns,
directly or indirectly, stock representing more than 10% of (i) the total
combined voting power of all classes of stock of the Company and its
Subsidiaries, or (ii) a corporation that owns 50% or more of the total combined
voting power of all classes of stock of the Company, then


          6.2.1.1   the Option Price must equal at least 110% of the Fair Market
Value on the Grant Date; and


          6.2.1.2   the Term of the Incentive Option shall not be greater than
five years from the Grant Date.


          6.2.2   The aggregate Fair Market Value of Common Shares, determined
at the Grant Date, with respect to Incentive Options that may be exercised for
the first time by any individual during any calendar year under this Plan or any
other plan maintained by the Company and its Subsidiaries shall not exceed
$100,000. To the extent that the aggregate Fair Market Value of Common Shares
with respect to which Incentive Options are exercisable for the first time by
any individual during any calendar year, under all plans of the Company and its
Subsidiaries, exceeds $100,000, such Incentive Options shall be treated as
Non-Qualified Options.


          6.2.3   Qualification under the Code.   Notwithstanding anything in
this Plan to the contrary, no term of this Plan relating to Incentive Options
shall be interpreted, amended or altered, nor shall any discretion or authority
granted under this Plan be exercised, so as to disqualify this Plan under
Section 422 of the Code, or, without the consent of the Participants affected,
to disqualify any Incentive Option under Section 422 of the Code.


          6.2.4   Limitation on Incentive Options.   The aggregate number of
Common Shares under this Plan that may be issued with respect to Incentive
Options shall not exceed the total number of Shares authorized for the Plan.


        6.3   Terms of Stock Options.   Except as otherwise required by
Subsection 6.2, Stock Options granted under this Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of this Plan
pertaining to Incentive Options and options intended to meet the conditions of
Section 162(m) of the Code, as the Committee shall deem desirable:

-7-

--------------------------------------------------------------------------------

          6.3.1   Option Price.   The Option Price shall be determined by the
Committee at the time of grant, except that no Incentive Option may be granted
for an Option Price less than 100% of Fair Market Value on the Grant Date.


          6.3.2   Option Term.   The Option Term shall be fixed by the
Committee, but no Incentive Option shall be exercisable more than ten years
after its Award Date.


          6.3.3   Exercisability.   A Stock Option shall be exercisable at such
time or times and subject to such terms and conditions as shall be specified in
the Award Agreement, provided, however, that a Stock Option may not be exercised
as to less than Twenty-Five Common Shares at any one time or the total number
available for exercise at that time.


          6.3.4   Method of Exercise.   A Stock Option may be exercised in whole
or in part at any time during its Term by giving written notice of exercise to
the Company specifying the number of Common Shares to be purchased. Such notice
shall be accompanied by payment in full of the Option Price in cash or through
the tender of previously-owned Shares which for such purposes shall be valued at
their Fair Market Value unless some other form of consideration is approved by
the Committee. Once delivered, an exercise shall be irrevocable.


      6.3.5   Transferability of Stock Options.   Stock Options shall be
Transferable as provided in Article 11.

          6.3.6   Termination.   Stock Options shall terminate in accordance
with Article 12.


          6.3.7   Buyout and Settlement Provisions.   The Committee may at any
time offer to buy out a Stock Option previously granted, based on such terms and
conditions as the Committee shall establish.


        6.4   Award of Non-Qualified Options to Non-Employee Directors.

          6.4.1   Grants.   Each Non-Employee Director shall be granted a
Non-Qualified Option for 3,476 Common Shares, or such other number as may be
determined by the Board of Directors from time to time, upon appointment or
election as a Director and immediately after each subsequent Annual
Shareholders’ Meeting if such person is serving as a Director at such time
either by virtue of being re-elected or by virtue of serving a term in excess of
one year. All grants shall be made on the date of the event giving rise to the
Non-Qualified Option. Such grants shall continue until the number of Common
Shares provided for in this Plan in Article 4 are exhausted. The number of
Common Shares specified herein shall be subject to change in accordance with the
adjustment provisions provided by Section 4.2.


          6.4.2  Terms and Conditions of Options Granted to Non-Employee
Directors.


          6.4.2.1   The Term of all Options shall be ten years from the Award
Date.


-8-

--------------------------------------------------------------------------------

          6.4.2.2   The Option Price of all Options shall be the Fair Market
Value of a Common Share on the Award Date.


          6.4.2.3   All Options shall become vested to the extent of 25% at the
completion of each ninety day period following the date of grant.


          6.4.2.4   All Options shall be exercisable in the manner provided in
Subsections 6.3.3 and 6.3.4.


          6.4.2.5   All Options shall be Transferable as provided in Article 11
and shall terminate only upon the expiration of their term or in accordance with
Section 6.4.3.


          6.4.3   Automatic Termination of Non-Qualified Option.  
Notwithstanding anything contained herein to the contrary, if at any time a
holder of an Option granted to a Non-Employee Director under this Plan becomes
an employee, Officer or Director of or a consultant to an entity which the
Committee determines is a competitor of the Company, such Option shall
automatically terminate as of the date such conflicting relationship was
established.


          6.4.4   The provisions of this Section 6.4 replace the 1999 Directors’
Stock Option Plan.



ARTICLE 7
STOCK APPRECIATION RIGHTS

        7.1   Grants.   The Committee may, in its discretion, grant SARs to any
Eligible Employee, Advisor and/or Non-Employee Director. A SAR may be granted
either with or without reference to all or any part of a Stock Option. A “Tandem
SAR” is a SAR granted with reference to a Stock Option (the “Reference Option”).
A “Non-Tandem SAR” is a SAR granted without reference to a Stock Option. If the
Reference Option is a Non-Qualified Option, a Tandem SAR may be granted at or
after the date of the Reference Option; if the Reference Option is an Incentive
Option, the Grant Date of a Tandem SAR must be the same as the Grant Date of the
Reference Option. Any SAR shall have such terms and conditions, not inconsistent
with this Plan, as are established by the Committee in connection with the
Award.

        7.2   Term.   A Tandem SAR shall terminate and no longer be exercisable
upon the termination of its Reference Option. A Non-Tandem SAR may have a term
no longer than ten years from its Grant Date.

        7.3   Exercise.   A Tandem SAR may only be exercisable at the times and,
in whole or in part, to the extent that its Reference Option is exercisable. The
exercise of a Tandem SAR shall automatically result in the surrender of the
applicable portion of its Reference Option. A Non-Tandem SAR shall be
exercisable in whole or in part as provided in its Award Agreement. Written
notice of any exercise must be given in the form prescribed by the Committee.

        7.4   Payment.   For purposes of payment of a SAR, the reference price
per Common Share shall be the Option Price of the Reference Option in the case
of a Tandem SAR and shall be the Fair Market Value of a Common Share on the
Grant Date in the case of a Non-Tandem SAR. The Committee shall determine the
form of payment.

-9-

--------------------------------------------------------------------------------

        7.5   Transferability and Termination.   SARs shall be Transferable as
provided in Article 11 and shall terminate in accordance with Article 12.


ARTICLE 8
RESTRICTED AND UNRESTRICTED STOCK AWARDS

        8.1   Grants of Restricted Stock Awards.   The Committee may, in its
discretion, grant one or more Restricted Stock Awards to any Eligible Employee,
Advisor and/or Non-Employee Director. Each Restricted Stock Award shall specify
the number of Common Shares to be issued to the Participant, the date of such
issuance, the price, if any (as required by applicable law), to be paid for such
Common Shares by the Participant and the restrictions imposed on such Common
Shares. The Committee may grant Restricted Stock Awards subject to the
attainment of specified performance goals as set forth in Section 9.1.2,
continued employment or such other limitations or restrictions as the Committee
may determine.

        8.2   Terms and Conditions of Restricted Stock Awards.   Restricted
Stock Awards shall be subject to the following provisions:

          8.2.1   Issuance of Common Shares.   Common Shares of Restricted Stock
may be issued immediately upon grant or upon vesting as determined by the
Committee. 8.2.2 Stock Powers and Custody. If Common Shares of Restricted Stock
are issued immediately upon grant, the Committee may require the Participant to
deliver a stock power, endorsed in blank, relating to the Restricted Stock
covered by such an Award. If any stock certificates are issued in respect of
Common Shares of Restricted Stock awarded under this Plan, such certificates
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
Award. The Committee may also require that the certificates evidencing
Restricted Stock be held in custody by the Company until the restrictions on
them shall have lapsed.


          8.2.3   Shareholder Rights.   Unless otherwise determined by the
Committee at the time of grant, Participants receiving Restricted Stock Awards
shall not be entitled to dividend or voting rights for the Restricted Stock
until they are fully vested.


          8.2.4   Termination of Employment.   Upon termination of employment
during the Restricted Period, all Restricted Stock shall be forfeited, subject
to such exceptions, if any, as are authorized by the Committee, as to
termination of employment, Retirement, Disability, death or special
circumstances.


        8.3   Unrestricted Stock Awards.   The Committee may make awards of
unrestricted Common Shares to key Eligible Employees, Advisors and/or
Non-Employee Directors in recognition of outstanding achievements or
contributions by such employees and/or advisors. Unrestricted Common Shares
issued on a bonus basis may be issued for no cash consideration. Each
certificate for unrestricted Common Shares shall be registered in the name of
the Participant and delivered to the Participant.

-10-

--------------------------------------------------------------------------------


ARTICLE 9
PERFORMANCE AWARDS

      9.1   Performance Awards.

          9.1.1   Grant.   The Committee may, in its discretion, grant
Performance Awards to Eligible Employees and Advisors. A Performance Award shall
consist of the right to receive either Common Shares or cash of an equivalent
value, or a combination of both, at the end of a specified Performance Period or
a fixed dollar amount payable in cash or Common Shares, or a combination of
both, at the end of a specified Performance Period. The Committee shall
determine the Eligible Employees and Advisors to whom and the time or times at
which Performance Awards shall be granted, the number of Common Shares or the
amount of cash to be awarded to any person, the duration of the period during
which, and the conditions under which, a Participant’s Performance Award will
vest, and the other terms and conditions of the Performance Award in addition to
those set forth in Subsection 9.2.


          9.1.2   Criteria for Award.   The Committee may condition the grant or
vesting of a Performance Award upon the attainment of specified performance
goals, including but not limited to, appreciation in the Fair Market Value, book
value or other measure of value of the Common Shares; the performance of the
Company or groups within the Company based on increases in sales, earnings
(which may include an add back for taxes, interest, and/or depreciation and
amortization), operating earnings, profit margins, earnings per Common Share,
cash flow, favorable comparison to established budgets, return on stockholders’
equity, return on assets, attainment of strategic and operational initiatives,
market share, comparisons with various stock market indices, reduction in costs
or a combination of such factors; personal performance measures or such other
similar factors or criteria as the Committee shall determine.


        9.2   Terms and Conditions of Performance Awards.   Performance Awards
shall be subject to the following terms and conditions:

          9.2.1   Dividends.   Unless otherwise determined by the Committee at
the time of the grant of the Award, amounts equal to dividends declared during
the Performance Period with respect to any Common Shares covered by a
Performance Award will not be paid to the Participant.


          9.2.2   Payment.   Subject to the provisions of the Award Agreement
and this Plan, at the expiration of the Performance Period, share certificates,
cash or a combination of both, as the Committee may determine, shall be
delivered to the Participant, or his or her legal representative or guardian, in
a number or an amount equal to the vested portion of the Performance Award.
Performance Awards may be paid in a lump sum or in installments following the
close of the Performance Period or, in accordance with procedures established by
the Committee, on a deferred basis.


          9.2.3   Transferability.   Performance Awards shall be Transferable as
provided in Article 11.


-11-

--------------------------------------------------------------------------------

          9.2.4   Termination of Employment or Advisory Relationship.   Subject
to the applicable provisions of the Award Agreement and this Plan, upon
termination of a Participant’s employment or advisory relationship with the
Company or a Subsidiary for any reason during the Performance Period for a given
Award, the Performance Award in question will vest or be forfeited in accordance
with the terms and conditions established by the Committee.


          9.2.5   Tax Considerations.   The Committee may designate whether any
Performance Award, either alone or in addition to other Awards granted under
this Plan, being granted to any Eligible Employee or Advisor is intended to be
“performance-based compensation” as that term is used in Section 162(m) of the
Code. Any such Awards designated to be “performance-based compensation” shall be
conditioned on the achievement of one or more performance measures discussed
herein or otherwise determined by the Committee, to the extent required by
section 162(m) of the Code.



ARTICLE 10
OTHER STOCK UNIT AWARDS

        10.1   The Committee is authorized to grant to employees of the Company
and its affiliates, either alone or in addition to other Awards granted under
this Plan, Awards of Common Shares or other securities of the Company or any
Subsidiary of the Company and other Awards that are valued in whole or in part
by reference to, or are otherwise based on, Common Shares or other securities of
the Company or any subsidiary of the Company (“Other Stock Unit Awards”). Other
Stock Unit Awards may be paid in cash, Common Shares, other property or in a
combination thereof, as the Committee shall determine.

        10.2   The Committee shall determine the employees to whom Other Stock
Unit Awards are to be made, the times at which such Awards are to be made, the
number of Common Shares to be granted pursuant to such Awards and all other
conditions of such Awards. The provisions of Other Stock Unit Awards need not be
the same with respect to each recipient. The recipient shall not be permitted to
sell, assign, transfer, pledge, or otherwise encumber the Common Shares or other
securities which constitute Other Stock Unit Awards prior to the later of: (i)
the date on which the Common Shares or other securities are issued, or (ii) the
date on which any applicable restrictions, performance or deferral period
lapses. Common Shares (including securities convertible into Common Shares) and
other securities granted pursuant to Other Stock Unit Awards may be issued for
no cash consideration or for such minimum consideration as may be required by
applicable law. Common Shares (including securities convertible into Common
Shares) and other securities purchased pursuant to purchase rights granted
pursuant to Other Stock Unit Awards may be purchased for such consideration as
the Committee shall determine, which price shall not be less than the Fair
Market Value of such Common Shares or other securities on the Grant Date, unless
the Committee otherwise elects. Unless the Committee determines otherwise to
address specific considerations, Other Stock Unit Awards granted under this Plan
shall have a vesting period of not less than one year.

-12-

--------------------------------------------------------------------------------


ARTICLE 11
TRANSFERABILITY OF AWARDS

        Awards and benefits payable under this Plan shall not be Transferable by
the Participant during his or her lifetime and may not be assigned, exchanged,
pledged, transferred or otherwise encumbered or disposed of except by will or
the laws of descent and distribution or, in the case of an Incentive Option,
except by a domestic relations order pursuant to Section 414(p)(1)(B) of the
Code. Awards shall be exercisable during a Participant’s lifetime only as set
forth in the preceding sentence by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.

        Notwithstanding the above, the Committee may, with respect to particular
Awards, other than Incentive Options, establish or modify the terms of the
Awards to allow the Awards to be Transferred, at the request of the Participant,
to trusts established by the Participant or as to which the Participant is a
grantor or to family members of the Participant or otherwise for personal and
tax planning purposes of the Participant. If the Committee allows such Transfer,
such Awards shall not be exercisable for a period of not less than six months
following the action of the Committee. To the extent the Committee action
allowing such Transfer occurs within the last six months of the term of any
Award granted under this Plan, other than an Incentive Option, the term of such
Award shall automatically be extended for a period necessary to accommodate the
exercise limitation discussed in the preceding sentence or by such other period
as determined by the Committee. In no event can a SAR be Transferred if it was
issued as a Tandem SAR with an Incentive Option as a Reference Option unless the
SAR is Transferred with the Incentive Option and the Transfer satisfies the
other terms of this Plan.


ARTICLE 12
TERMINATION OF AWARDS

        12.1   Termination of Awards.   All Awards issued under this Plan,
except for those issued to Non-Employee Directors as provided in Section 6.4,
shall terminate as follows :

          12.1.1   At Expiration of Term.   During any period of continuous
employment or business relationship with the Company or a Subsidiary, an Award
will be terminated only if it is fully exercised or if it has expired by its
terms or by the terms of this Plan. For these purposes, any leave of absence
approved by the Company shall not be deemed to be a termination of employment,
nor shall such approved leave of absence toll the Term of any Award whereby the
Term of an Award would be extended to account for the time of the approved leave
of absence.


          12.1.2   Death, Disability or Retirement.   If a Participant’s
employment by the Company or a Subsidiary terminates by reason of death,
Disability or Retirement, or in the case of an advisory relationship if such
business relationship terminates by reason of death or Disability, any Award
held by such Participant, unless otherwise determined by the Committee at grant,
shall be fully vested and may thereafter be exercised by the Participant or by
the Participant’s beneficiary or legal representative, for a period of one year
following termination of employment, death or Disability, and ninety days in the
case of Retirement, or such longer period as the Committee may specify at or
after grant in all cases other than Incentive Options, or until the expiration
of the stated Term of such Award, whichever period is shorter.


-13-

--------------------------------------------------------------------------------

          12.1.3   Termination for Cause.   Awards shall terminate immediately
if employment is terminated for Cause or by voluntary action of the Participant
without the consent of the Company. “Cause” is defined as including, but not
limited to, theft of or intentional damage to the Company’s property,
intentional harm to the Company’s reputation, material breach of the
Participant’s duty of fidelity to the Company, excessive use of alcohol, the use
of illegal drugs, the commission of a criminal act, willful violation of the
Company’s policies, or trading in Common Shares for personal gain based on
knowledge of the Company’s activities or results when such information is not
available to the general public.


          12.1.4   Employment and Noncompetition Agreements.   If an individual
holding an Award violates any term of any written employment, confidentiality or
noncompetition agreement between the Company and that person, all existing
Awards held by such person will terminate immediately. In addition, if at any
time of such violation such person has exercised an Award for Common Shares but
has not received certificates for the Common Shares to be issued, the Company
may void the Award and its exercise. Any such actions by the Company shall be in
addition to, and not in lieu of, any other rights or remedies available to the
Company in such circumstances.


          12.1.5   Other.  Except as provided above in this Section 12.1, unless
otherwise determined by the Committee at or after grant, if a Participant’s
employment by, or business relationship with, the Company or a Subsidiary
terminates for any reason other than death, as provided above, the Award will
terminate on the earlier to occur of the stated expiration date or ninety days
after termination of the employment or business relationship. If a Participant
dies during the ninety day period following the termination of the employment or
business relationship, any unexercised Award held by the Participant, or
transferred by the Participant in accordance with Article 11, shall be
exercisable, to the full extent that such Award was exercisable at the time of
death, by the heirs, beneficiaries or legal representative of the estate of the
Participant, for a period of one year after the date of termination of
employment of the Participant or until the expiration of the stated term of the
Award, whichever occurs first.


      12.2   Acceleration of Vesting and Extension of Exercise Period Upon
Termination.

          12.2.1   Notwithstanding anything contained in this Article 12, upon
the termination of employment of a Participant who is not an Officer or Director
of the Company, for reasons other than those provided in Sections 12.1.3 and
12.1.4, the Committee may, in its sole discretion, accelerate the vesting of all
or part of any Awards held by such terminated Participant, or Transferred by the
Participant in accordance with Article 11, so that such Awards are fully or
partially exercisable as of the date of termination, and may also extend the
permitted exercise period of such Awards for up to five years from the date of
termination, but in no event longer than the original expiration date of such
Award. Under the Code, extensions of the Term of Incentive Options will cause
the Option to become non-qualified unless the exercise price is reset to be at
least equal to the Fair Market Value on the date of extension and the other
requirements of an Incentive Option are satisfied at that time.


          12.2.2   Except as provided in Section 12.2.1 or Section 4.2, in no
event will the continuation of the exercisability of an Award beyond the date of
termination of employment allow the Participant, or his or her beneficiaries or
heirs, to accrue additional rights under the Plan, or to purchase more Common
Shares through the exercise of an Award than could have been purchased on the
date that employment was terminated.


-14-

--------------------------------------------------------------------------------


ARTICLE 13
DEFERRALS

        The Committee may permit recipients of Awards to defer the distribution
of all or part of any Award in accordance with such terms and conditions as the
Committee shall establish.


ARTICLE 14
TERMINATION OR AMENDMENT OF PLAN

        Notwithstanding any other provisions hereof to the contrary, the Board
may assume responsibilities otherwise assigned to the Committee and may at any
time, amend, in whole or in part, any provisions of this Plan, or suspend or
terminate it entirely; provided, however, that, unless otherwise required by
law, the rights of a Participant with respect to any Awards granted prior to
such amendment, suspension or termination may not be impaired without the
consent of such Participant. No amendment shall, without shareholder approval,
increase the number of Common Shares available under the Plan, increase the
number of Common Shares for which Incentive Options may be granted, cause the
Plan or any Award granted to Covered Employees under the Plan to fail to meet
the conditions for exclusion of application of the $1,000,000 deduction
limitation imposed by the Section 162(m) of the Code where the Award was granted
with the intention of avoiding such limitations, or without the consent of the
Participant.


ARTICLE 15
GENERAL PROVISIONS

        15.1   No Right to Continued Employment or Business Relationship.  
Neither the establishment of the Plan nor the granting of any Award hereunder
shall confer upon any Participant any right to continue in the employ of, or in
any business relationship with, the Company or any Subsidiary, or interfere in
any way with the right of the Company or any Subsidiary to terminate such
employment or business relationship at any time.

        15.2   No Right to Award.   No Eligible Employee, Advisor or
Non-Employee Director shall have the right to be selected to receive an Award
under this Plan or, having been so selected, to be selected to receive a future
Award or Stock Option. Neither the Award nor any benefits arising out of this
Plan shall constitute part of a Participant’s employment or service contract
with the Company or any Affiliate and, accordingly, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Company without giving rise to liability on the part of the Company or any
Affiliate for severance payments.

        15.3   No Claim/Uniformity.   Except as provided in Section 6.4, no
Eligible Employee, Advisor or Non-Employee Director shall have any claim to
receive any Award under this Plan, and there is no obligation for uniformity of
treatment of Participants under this Plan.

        15.4   Acceptance of Award Agreement.   The prospective recipient of any
Award under this Plan shall not, with respect to such Award, be deemed to have
become a Participant, or to have any rights with respect to such Award, until
and unless such recipient shall have accepted any Award Agreement or other
instrument evidencing the Award.

-15-

--------------------------------------------------------------------------------

        15.5   Certificates for Common Shares.   All certificates for Common
Shares delivered under this Plan pursuant to any Award shall be subject to such
stock-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Shares are then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be put on any certificates to make appropriate
reference to such restrictions.

        15.6   No Offer to Sell Securities.   No Award granted hereunder shall
be construed as an offer to sell securities of the Company, and no such offer
shall be outstanding, unless and until the Committee in its sole discretion has
determined that any such offer, if made, would comply with all applicable
requirements of the federal securities laws and any other laws to which such
offer, if made, would be subject.

        15.7   Other Plans.   The value of, or income arising from, any Awards
issued under this Plan shall not be treated as compensation for purposes of any
pension, profit sharing, life insurance, Disability or other Retirement or
welfare benefit plan now maintained or hereafter adopted by the Company or any
Subsidiary, unless such plan specifically provides to the contrary. Nothing
contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required.

        15.8   Withholding of Taxes.   The Company may deduct from any payment
to be made pursuant to this Plan, or otherwise require, prior to the issuance or
delivery of any Common Shares or the payment of any cash to a Participant, or at
any time thereafter as requested by the Company (including without limitation at
such time that a Participant makes an election under section 83(b) of the Code),
payment by the Participant of any Federal, state, local or foreign taxes
required by law to be withheld. The Company may withhold from payroll and/or any
other amounts payable to the Participants all sums required to satisfy such tax
obligations. In addition, the Committee may permit any such withholding
obligations to be satisfied by reducing the number of Common Shares otherwise
deliverable or by accepting the delivery of previously owned Common Shares. Any
fraction of a Common Share required to satisfy such tax obligations shall be
disregarded and the amount due shall be paid instead in cash by the Participant.

        15.9   Reimbursement of Taxes.   The Committee may provide in its
discretion that the Company may reimburse a Participant for federal, state,
local and foreign tax obligations incurred as a result of the grant or exercise
of an Award issued under this Plan.

        15.10   Grants to Covered Employees.   Notwithstanding anything to the
contrary in this Plan, Awards granted under the Plan to Covered Employees may be
granted in a manner such that the Company’s income tax deduction for the
compensation attributable to the Awards is not limited to the deduction
restriction imposed by Section 162(m) of the Code (“Performance-Based Awards”).

-16-

--------------------------------------------------------------------------------

        15.11   Governing Law.   This Plan and actions taken in connection with
it shall be governed by the laws of Ohio without regard to the principles of
conflict of laws.

        15.12   Liability.   No employee of the Company nor member of the
Committee or the Board shall be liable for any action or determination taken or
made in good faith with respect to this Plan or any Award granted hereunder and,
to the fullest extent permitted by law, all employees and members shall be
indemnified by the Company for any liability and expenses which may occur
through any claim or cause of action arising under or in connection with this
Plan or any Awards granted under this Plan.

        15.13   Severability.   If any provision of this Plan is or becomes
invalid, illegal or unenforceable in any jurisdiction, or would disqualify this
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of this Plan, it shall be stricken and
the remainder of this Plan shall remain in full force and effect.

        15.14   Shareholder Approval.   This Plan was approved by shareholders
at the Company’s 2005 Annual Shareholders’ Meeting and amended in certain
respects by the Board of Directors and restated January 19, 2006.

-17-